Citation Nr: 1001325	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1968.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

In May 2007, the Board issued a decision which, in pertinent 
part, denied the Veteran's claim herein.  Thereafter, the 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2009, 
the Court issued a memorandum decision which set aside the 
portion of the Board's May 2007 decision pertaining to the 
issue of service connection for a skin disorder and remanded 
this issue for additional development.

The appeal is remanded to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a skin 
disorder.  On his claim for service connection, filed in June 
2003, he reported having a rash under his arms and belt line.  
He indicated that he treated this condition with 
over-the-counter medications.  In a March 2004 statement, the 
Veteran stated that he broke out in a rash over different 
parts of his body approximately two to three times per year, 
and that he treated this condition himself.  

The Veteran's service treatment records show treatment for a 
skin rash in March 1967 and again in January 1968.  His 
September 1968 separation examination noted that his skin was 
normal.  A post service VA physical examination, performed in 
February 1970, also noted that his skin was normal.

A February 1972 treatment report noted treatment for tinea 
pedis with Tinactin.  No follow-up treatment was indicated.  
A February 1974 treatment report noted that his skin was 
normal.  

In August 2004, the Veteran sought treatment for a skin rash 
on the right forearm for the past "2 months."  He indicated 
that the swelling and redness had resolved, but that itching 
persisted.  He reported using calamine lotion without 
improvement.  Physical examination of the skin revealed 
dermatitis on the back of the right forearm.  The report 
concluded with a diagnosis of dermatitis for which the 
Veteran was prescribed medications.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

As indicated above, a diagnosis of dermatitis was noted on 
the Veteran's August 2004 treatment report.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that a current 
disability exists if the diagnosed disability is present at 
the time the claim is filed or during the pendency of the 
claim, even if the disability resolves prior to 
adjudication).  In addition, the Veteran's service treatment 
records reflect inservice treatment for a skin disorder, and 
the Veteran contends that this condition has continued ever 
since.  Under these circumstances, a VA examination should be 
conducted to determine the etiology of any skin disorder 
found.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for a skin 
disorder since his discharge from the 
service.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure such records, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination to 
determine the etiology of any current skin 
disorder found.  The claims folders must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and post-service medical 
records, and with consideration of the 
Veteran's statements as to observable 
symptoms, the examiner must provide an 
opinion as to whether any current skin 
disorder was caused by or aggravated by 
his military service.  This should include 
consideration of any current skin 
disorders found, including the August 2004 
diagnosis of dermatitis.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the November 2006 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

6.  This appeal has been advanced on the 
Board's docket.  Accordingly, expedited 
handling is required.

No action is required by the Veteran until he receives 
further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

